DETAILED ACTION
This non-final action is in response to RCE filed on April 05, 2022. Claims 1-20 are pending, with claims 1, 8 and 15 being independent. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 05, 2022 has been entered.

Priority
This application is a continuation of U.S. Patent Application Serial No. Serial 15/713,750, filed 09/26/2017, which is a continuation of U.S. Patent Application Serial No. 13/891,612, filed May 10, 2013, as well as a continuation-in-part of U.S. Patent Application Serial No. 13/316,073, filed December 9, 2011.


Response to Arguments
35 U.S.C. § 101 Rejections
Claim rejections have been withdrawn in view of amended claims.
35 U.S.C. § 103 Rejections
Applicants’ arguments have been fully considered but they are not persuasive.
In the response filed on April 05, 2022, applicant argues in substance that:
With respect to claim 1, the cited art fails to suggest “requesting, using the proxy server, user credentials of a user from the client device in response to receiving the re-routed request” from the client device and “obtaining, in the proxy server, the requested user credentials from the client device” to “determine that the client device is authorized to access the remote resource.”
The examiner respectfully disagrees. Longobardi teaches that Target device 306 forwards the logon request received from client device 302 to authentication server device 304 [proxy server] for processing. At this point, authentication server device 304 [proxy server] requests the user of client device 302 to provide the appropriate credentials, such as user password, for accessing the protected resource located on target device 306 … the password authentication manager application sends each password segment in password segments 312 to authentication server device 304 (see Longobardi par. 51- 52). In other words, Longobardi teaches that the authentication server device 304 [proxy server] requests user password from the user of client device 302 in response to receiving the logon request from the target device 306, and obtains the requested user password from the user of client device 302 to determine that the client device 302 is authorized for accessing the protected resource located on target device 306. These are similar to limitations “requesting, using the proxy server, user credentials of a user from the client device in response to receiving the re-routed request” from the client device and “obtaining, in the proxy server, the requested user credentials from the client device” to “determine that the client device is authorized to access the remote resource.”
Since the argument of claim 1 is not persuasive, other claims’ arguments that rely on the argument above are also not persuasive.
Non-Statutory Double Patenting Rejections
Non-statutory double patenting rejections are maintained because of improper response regarding the nonstatutory double patenting rejection. A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Longobardi et al. (US 2013/0061298, filed Sep. 1, 2011) and Counterman (US 2012/0144202, filed Dec. 6, 2010).
As per claim 1, Longobardi discloses a method for authenticating a client device and providing access to a remote resource hosted by a remote device (Longobardi Figs. 3, 7-9, method for authenticating and providing client device 302 to access resource 318 stored by target device 306), comprising: 
receiving, in a proxy server, a re-routed request (Longobardi par. 51, Target device 306 forwards the logon request received from client device 302 to authentication server device 304 for processing), the re-routed request originating from a request by a client device to the remote device (Longobardi par. 51, The process starts when a user of client device 302 wants to connect and logon to target device 306 to access protected resource 318 located on target device 306) and being re-routed to the proxy server (Longobardi par. 51, Target device 306 forwards the logon request received from client device 302 to authentication server device 304 for processing); 
requesting, using the proxy server, credentials associated with the client device in response to receiving the re-routed request (Longobardi par. 51, authentication server device 304 requests the user of client device 302 to provide the appropriate credentials); 
obtaining, in the proxy server, the credentials from the client device (see Longobardi par. 52, client device 302 uses password authentication manager 218 to send credentials to authentication server device 304), the credentials identifying the client device or a user associated with the client device (Longobardi par. 51, authentication server device 304 requests the user of client device 302 to provide the appropriate credentials, such as user password, for accessing the protected resource located on target device 306).
Longobardi does not explicitly disclose:
determining, using the proxy server, that the client device is authorized to access the remote resource based at least in part upon the credentials obtained from the client device; 
generating, in the proxy server, an access credential associated with the remote resource; and 
transmitting, from the proxy server, the access credential to the client device, wherein the access credential permits the client device to access the remote resource from the remote device.  
Counterman teaches:
determining, using the proxy server, that client device is authorized to access the remote resource based at least in part upon the credential obtained from the client device (Counterman par. 51, Authorization server 140 may verify the request by determining if the authorized token contained in the message from client application 170 is a valid token); 
generating, in the proxy server, an access credential associated with the remote resource (Counterman par. 51, authorization server 140 may return a message 930 that includes a valid access token); and 
transmitting, from the proxy server, the access credential to the client device (Counterman par. 51, authorization server 140 may return a message 930 that includes a valid access token if the request from client application 170 is verified), wherein the access credential permits the client device to access the remote resource from the remote device (Counterman par. 52, Protected resource 130 may recognize the access token and provide the requested data to the requesting client application 170).  
It would have been obvious to one skilled in the art at the time of effective filing date of the claimed invention to modify the method of Longobardi with the teaching of Counterman for determining, using the proxy server, that the client device is authorized to access the remote resource based at least in part upon the credentials obtained from the client device; generating, in the proxy server, an access credential associated with the remote resource; and transmitting, from the proxy server, the access credential to the client device, wherein the access credential permits the client device to access the remote resource from the remote device. One of ordinary skilled in the art would have been motivated because it offers the advantage of allowing the authentication server to verify that the user is authorized for accessing resources.

Claim 8 is a system claim reciting similar subject matters to those recited in the method claim 1, and is rejected under similar rationale. Longobardi further discloses a system for authenticating a client device and providing access to a remote resource hosted by a remote device (Longobardi Fig. 3, system 300 for authenticating and providing client device 302 to access resource 318 stored by target device 306), comprising: 
a proxy server comprising at least one processor circuit (Longobardi Fig. 3, authentication server device 304); and 
an application executed by the at least one processor circuit (Longobardi Fig. 3, application executed by authentication server device 304), the application, when executed, causing the at least one processor to at least.

Claim 15 is computer readable medium claim reciting similar subject matters to those recited in the method claim 1, and is rejected under similar rationale. Longobardi further discloses a non-transitory computer readable medium embodying a program executable by a proxy server for authenticating a client device and providing access to a remote resource hosted by a remote device (Longobardi Fig. 3, storage device of authentication server device 304 for authenticating and providing client device 302 to access resource 318 stored by target device 306), the program, when executed, causing the proxy server to at least.

Claims 2, 6-7, 9, 13-14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Longobardi et al. (US 2013/0061298, filed Sep. 1, 2011), Counterman (US 2012/0144202, filed Dec. 6, 2010) and Laudermilch et al. (US 2008/0137593, published Jun. 12, 2008).
As per claim 2, Longobardi-Counterman discloses the method of claim 1. Longobardi-Counterman does not explicitly disclose wherein the credentials comprise a hardware identifier of the client device.  
Laudermilch teaches:
credentials comprise a hardware identifier of the client device (Laudermilch par. 38, The extracted information may include… identifying information in the application layer (e.g., username/password, device ID, phone number)).  
It would have been obvious to one skilled in the art at the time of effective filing date of the claimed invention to further modify the method of Longobardi with the teaching of Laudermilch for the credentials comprise a hardware identifier of the client device. One of ordinary skilled in the art would have been motivated because it offers the advantage of verifying whether the device is authorized to access resources.

As per claim 6, Longobardi-Counterman discloses the method of claim 1. Longobardi-Counterman does not explicitly disclose wherein determining that the client device is authorized to access the remote resource further comprises: 
extracting, in the proxy server, a device identifier from the request received from the client device request; and 
determining, in the proxy server, that the device identifier corresponds to a client device that is in compliance with at least one compliance rule.  
Laudermilch teaches:
extracting, in the proxy server, a device identifier from the request received from the client device request (Laudermilch par. 38, Access manager 130 then extracts information from the intercepted data stream relating to at least one of mobile device 110 or a user of mobile device 110… The extracted information may include… identifying information in the application layer (e.g., username/password, device ID, phone number)… Access manager 130 submits the extracted information to a compliance server 140); and 
determining, in the proxy server, that the device identifier corresponds to a client device that is in compliance with at least one compliance rule (Laudermilch par. 44, access decisions may also be enforced by access manager 130 by granting access to mobile device 110 to network resource 120 if mobile device 110 is determined to be authorized by compliance server 140).  
It would have been obvious to one skilled in the art at the time of effective filing date of the claimed invention to further modify the method of Longobardi with the teaching of Laudermilch for determining that the client device is authorized to access the remote resource further comprises: extracting, in the proxy server, a device identifier from the request received from the client device request; and determining, in the proxy server, that the device identifier corresponds to a client device that is in compliance with at least one compliance rule. One of ordinary skilled in the art would have been motivated because it offers the advantage of verifying whether the device is authorized to access resources.

As per claim 7, Longobardi-Counterman-Laudermilch discloses the method of claim 6. Longobardi-Counterman-Laudermilch also discloses wherein determining that the device identifier corresponds to a client device that is in compliance with at least one compliance rule further comprises: 
transmitting, from the proxy server, a request to obtain a compliance status of the client device to another server (Laudermilch par. 38, Access manager 130 submits the extracted information to a compliance server 140); and 
obtaining, in the proxy server, an indication from the other server that the client device is in compliance with the at least one compliance rule (Laudermilch par. 44, access decisions may also be enforced by access manager 130 by granting access to mobile device 110 to network resource 120 if mobile device 110 is determined to be authorized by compliance server 140).  
The same rationale as in claim 6 applies.

Claims 9 and 13-14 are system claims reciting similar subject matters to those recited in the method claims 2 and 6-7 respectively, and are rejected under similar rationale.

Claims 16 and 20 are computer readable medium claims reciting similar subject matters to those recited in the method claims 2 and 6 respectively, and are rejected under similar rationale.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Longobardi et al. (US 2013/0061298, filed Sep. 1, 2011), Counterman (US 2012/0144202, filed Dec. 6, 2010) and McDowell et al. (US 2009/0260064, published Oct. 15, 2009).
As per claim 3, Longobardi-Counterman discloses the method of claim 1. Longobardi-Counterman does not explicitly disclose wherein the credentials are obtained in response to a prompt to authenticate a user generated by the client device.  
McDowell teaches:
the credentials are obtained in response to a prompt to authenticate a user generated by the client device (McDowell Fig. 3, receiving username/password and device identifiers after providing account login page at 50-52).
It would have been obvious to one skilled in the art at the time of effective filing date of the claimed invention to further modify the method of Longobardi with the teaching of McDowell for the credentials are obtained in response to a prompt to authenticate the user generated by the client device. One of ordinary skilled in the art would have been motivated because it offers the advantage of obtaining credentials for verifying whether the device is authorized to access resources.

Claim 10 is a system claim reciting similar subject matters to those recited in the method claim 3, and is rejected under similar rationale. 

Claim 17 is computer readable medium claim reciting similar subject matters to those recited in the method claim 3, and is rejected under similar rationale.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Longobardi et al. (US 2013/0061298, filed Sep. 1, 2011), Counterman (US 2012/0144202, filed Dec. 6, 2010) and Rebaud et al. (US 2004/0261093, published Dec. 23, 2004).
As per claim 4, Longobardi-Counterman discloses the method of claim 1. Longobardi-Counterman does not explicitly disclose wherein determining that the client device is authorized to access the remote resource further comprises: 
extracting, in the proxy server, a device identifier from the request received from the client device request; and 
determining, in the proxy server, that the device identifier corresponds to one of a plurality of approved device identifiers accessible to the proxy server.  
Rebaud teaches:
extracting, in server, a device identifier from the request received from the client device request (Rebaud par. 45, Having received the media request from a client device 150 and the device ID 225 associated with that device 150, the system server 100 verifies 430 that the device 150 is allowed to receive the media item that it requested. To perform this verification, the system server 100 compares the device ID 225 against the list 111 of approved device IDs in the database 110); and 
determining, in the server, that the device identifier corresponds to one of a plurality of approved device identifiers accessible to the server (Rebaud par. 45, the system server 100 compares the device ID 225 against the list 111 of approved device IDs in the database 110).  
It would have been obvious to one skilled in the art at the time of effective filing date of the claimed invention to further modify the method of Longobardi with the teaching of Rebaud for determining that the client device is authorized to access the remote resource further comprises: extracting, in the proxy server, a device identifier from the request received from the client device request; and determining, in the proxy server, that the device identifier corresponds to one of a plurality of approved device identifiers accessible to the proxy server. One of ordinary skilled in the art would have been motivated because it offers the advantage of verifying whether the device is authorized to access resources.

Claim 11 is a system claim reciting similar subject matters to those recited in the method claim 4, and is rejected under similar rationale. 

Claim 18 is computer readable medium claim reciting similar subject matters to those recited in the method claim 4, and is rejected under similar rationale.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Longobardi et al. (US 2013/0061298, filed Sep. 1, 2011), Counterman (US 2012/0144202, filed Dec. 6, 2010), Rebaud et al. (US 2004/0261093, published Dec. 23, 2004), and Laudermilch et al. (US 2008/0137593, published Jun. 12, 2008).
As per claim 5, Longobardi-Counterman-Rebaud discloses the method of claim 4. Longobardi-Counterman-Rebaud does not explicitly disclose wherein determining that the client device is authorized to access the remote resource further comprises: 
transmitting, from the proxy server, a request to authorize the client device or a user associated with the client device to another server; and 
obtaining, in the proxy server, an indication from the other server that the client device or the user associated with the client device are authorized.  
Laudermilch teaches:
transmitting, from the proxy server, a request to authorize the client device or a user associated with the client device to another server (Laudermilch par. 38, Access manager 130 then extracts information from the intercepted data stream relating to at least one of mobile device 110 or a user of mobile device 110… Access manager 130 submits the extracted information to a compliance server 140); and 
obtaining, in the proxy server, an indication from the other server that the client device or the user associated with the client device are authorized (Laudermilch par. 44, access decisions may also be enforced by access manager 130 by granting access to mobile device 110 to network resource 120 if mobile device 110 is determined to be authorized by compliance server 140).  
It would have been obvious to one skilled in the art at the time of effective filing date of the claimed invention to further modify the method of Longobardi with the teaching of Laudermilch for determining that the client device is authorized to access the remote resource further comprises: transmitting, from the proxy server, a request to authorize the client device or a user associated with the client device to another server; and obtaining, in the proxy server, an indication from the other server that the client device or the user associated with the client device are authorized. One of ordinary skilled in the art would have been motivated because it offers the advantage of verifying whether the device is authorized to access resources.

Claim 12 is a system claim reciting similar subject matters to those recited in the method claim 5, and is rejected under similar rationale. 

Claim 19 is computer readable medium claim reciting similar subject matters to those recited in the method claim 5, and is rejected under similar rationale.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 10,681,028 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims are anticipated by patent claims. For instance, claim 1 of the application is anticipated by patent claim 1 as shown below.
Application
US 10,681,028 B2
1. A method for authenticating a client device and providing access to a remote resource hosted by a remote device, comprising: 
receiving, in a proxy server, a re-routed request, the re-routed request originating from a request by a client device to the remote device and being re-routed to the proxy server; 
requesting, using the proxy server, credentials associated with the client device in response to receiving the re-routed request; 
obtaining, in the proxy server, the credentials from the client device, the credentials identifying the client device or a user associated with the client device; 
determining, using the proxy server, that the client device is authorized to access the remote resource based at least in part upon the credentials obtained from the client device; 
generating, in the proxy server, an access credential associated with the remote resource; and 
transmitting, from the proxy server, the access credential to the client device, wherein the access credential permits the client device to access the remote resource from the remote device.
1. A method for authenticating a client device and providing access to a remote resource hosted by a remote device, comprising: 
receiving, in a proxy server, a re-routed request, the re-routed request originating from a request by a client device to the remote device and being re-routed to the proxy server; 
requesting, using the proxy server, user credentials of a user from the client device in response to receiving the re-routed request; 
obtaining, in the proxy server, the requested user credentials from the client device; 
determining, using the proxy server, that the client device is authorized to access the remote resource based at least in part upon the user credentials obtained from the client device; 
generating, in the proxy server, an access credential associated with the remote resource; and 
transmitting, from the proxy server, the access credential to the client device, wherein the access credential permits the client device to access the remote resource from the remote device.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140040993 A1; Method For Providing Authorized Access To A Service Application In Order To Use A Protected Resource Of An End User
The present invention generally relates to a method for providing authorized access to a service application in order to use a protected resource of an end user, said protected resource typically being an API and being exposed by endpoints of a plurality of administrative domains, and said authorized access performed by means of an OAuth procedure, and more particularly to a method which comprises using an intermediate entity in order to route said OAuth procedure to the corresponding administrative domain.
US 8776190 B1; Multifactor Authentication For Programmatic Interfaces
Systems and methods provide logic that validates a code generated by a user, and that executes a function of a programmatic interface after the user code is validated.
US 8230484 B1; Control Of Resource Access Privileges Via Agent Authentication
A client computer and/or a user is authenticated via installation of an agent, permitting access to previously inaccessible resources. All users are initially denied access to a resource via a permission list, such as a by being a member of a group that is denied access. The user, once authenticated, is permitted to access the resource.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANG DO whose telephone number is (571)270-7837. The examiner can normally be reached Monday-Friday 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANG DO/Primary Examiner, Art Unit 2492